Case 2:18-cv-08873-PSG-SP Document 46 Filed 08/26/21 Page 1 of 1 Page ID #:227



  1
                                                                         ~ttED
                                                             CLPf~K, U.S. DISTRICT COURT
  2
  3                                                               AUC 2 6 2021
  4
                                                           CEt.Tf;AL DfSTRI~; CALIFL~f?NlA
                                                          [A'STeRN 0!V15~CN ` E3Y QEPUTY
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11    RANDOLPH DARIN                       Case No. 2:18-cv-8873-PSG(SP)
 12    ALEXANDER,

 13                        Plaintiff,       ORDER ACCEPTING FINDINGS AND
                                            RECOMMENDATION OF UNITED
 14                  v.                     STATES MAGISTRATE JUDGE

 15    COUNTY OF LOS ANGELES,et
       al.,
 16
                           Defendants.
 17
 18        Pursuant to 28 U.S.C. § 636,the Court has reviewed the Complaint, records
19 on file, and the Report and Recommendation of the United States
                                                                       Magistrate Judge.
20 Plaintiff has not filed any written Objections to the Report within the time
21    permitted. The Court accepts the findings and recommendation of the Magistrate
22 Judge.
23       IT IS THEREFORE ORDERED that defendants' motions to                 dismiss (docket
24 nos. 35, 41)are granted, and Judgment will be entered dismissing the
                                                                        Complaint
25 and this action without leave to amend.
26
27 DATED:           ~~Zb/~,
                          /
28                                       HONG     LE PHILIP S. GUTIERREZ
                                         CHIEF UNITED STATES DISTRICT JUDGE
